EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Examiner’s Amendment cancels the previously withdrawn claims of 21-29.

The application has been amended as follows: 
1.-8. (Canceled)

9. (Previously Presented) An apparatus, comprising:

a processor circuit on a messaging endpoint device hosting a messaging application;

a network component operative on the processor circuit to receive an incoming update at the messaging endpoint device from a recipient update queue on a messaging server, the incoming update comprising an incoming recipient sequence number;

an inbox management component operative on the processor circuit to:



10. (Previously Presented) The apparatus of claim 9 wherein the recipient messaging endpoint comprises one of a messaging application on a device and a web browser session. 

11. (Previously Presented)  The apparatus of claim 9, wherein the incoming update is received in response to a determination that a current recipient sequence number associated with the messaging endpoint in the recipient update queue is less than the incoming recipient sequence number.

12. (Previously Presented) The apparatus of claim 9, further comprising:



the network component operative to transmit a missing update request from the messaging endpoint to the recipient update queue, the missing update request comprising the smallest missing sequence number and receive the one or more additional updates from the recipient update queue in response to the missing update request.

13. (Previously Presented) The apparatus of claim 9, further comprising:

the inbox management component operative to determine based on the incoming recipient sequence number that the two or more additional updates are missing from the message inbox on the messaging endpoint and determine two or more missing sequence numbers based on the incoming recipient sequence number, the two or more missing sequence numbers corresponding to the two or more additional updates; and

the network component operative to transmit a bulk missing update request from the messaging endpoint to the recipient update queue, the bulk missing update request comprising the two or more missing sequence numbers and receive the two or more additional updates 

14. (Previously Presented) The apparatus of claim 9, further comprising:
a user interface component operative on the processor circuit to receive user input for creation of the incoming update and create the incoming update; and

the network component operative to transmit the incoming update to the recipient update queue.

15. (Previously Presented) The apparatus of claim 9, wherein the incoming update

comprises a confirmation that a previous update sent from the device has been applied to the recipient update queue on the messaging server.

16. (Previously Presented) At least one non-transitory computer-readable storage medium comprising instructions that, when executed, cause a system to:

receive an incoming update at a messaging endpoint device hosting a messaging application, the incoming update received from a recipient update queue of a messaging server, the incoming update comprising an incoming recipient sequence number;



determine based on the incoming recipient sequence number whether one or more additional updates are missing from the message inbox on the messaging endpoint device; wherein the incoming update comprises an atomic modification to the mailbox;

apply the incoming update to a message cache of the messaging application on the messaging endpoint device;

apply the incoming update to a message database of the messaging application on the messaging endpoint device; and

display, in the messaging application, messages contained in the message cache, the messages retrieved from the message cache rather than the message database.

17. (Previously Presented) The non-transitory computer-readable storage medium of claim 16 wherein the messaging endpoint comprises one of a messaging application on a device and a web browser session.



19. (Previously Presented) The non-transitory computer-readable storage medium of claim 16, comprising further instructions that, when executed, cause a system to:

determine based on the incoming recipient sequence number that the one or more additional updates are missing from the message inbox on the messaging endpoint;

determine a smallest missing sequence number based on the incoming recipient sequence number;

transmit a missing update request from the messaging endpoint to the recipient update queue, the missing update request comprising the smallest missing sequence number; and

receive the one or more additional updates from the recipient update queue in response to the missing update request



21.-29. (Cancelled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record Sample (US 2014/0310365 A1), Mace (US 7,730,148 B1), and the Webopedia definition of “cache.” fail to disclose the independent claims limitations of applying an incoming update to both a message cache and an incoming database. Sample teaches updating persistent memory with incoming updates. Mace teaches two storage location where updates to an archive come from the cache, not the update. It would not have been obvious to one of ordinary skill in the art to combine the closest prior art to arrive at the claimed invention. Accordingly, Claims 9-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459